UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1803


BEVERLY WALKER,

                  Plaintiff - Appellant,

          v.

UNIVERSITY   OF   MARYLAND   MEDICAL   SYSTEM  CORPORATION;
UNIVERSITY OF MARYLAND MEDICAL CENTER; RENEE ELLEN FOX, MD;
JENNIFER FITZGERALD,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:12-cv-03151-CCB)


Submitted:   January 31, 2014               Decided:   February 19, 2014


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Suzanne M. Tsintolas, LAW OFFICE OF SUZANNE M. TSINTOLAS,
Washington, D.C., for Appellant. Natalie C. Magdeburger, PESSIN
KATZ LAW, P.A., Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Beverly    Walker   appeals     the    district        court’s   order

treating    the    Appellees’   motion     to   dismiss       as   a   motion   for

summary judgment and granting summary judgment in favor of the

Appellees on Walker’s claims of age and race discrimination and

defamation.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm the district court’s order.                    We

dispense    with     oral   argument     because       the    facts    and   legal

contentions   are     adequately   presented      in    the   materials      before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       2